DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  				Examiner’s Remarks
Applicant had two separate sets of claims, totally different. Examiner examined the most recent claims in the non-final office action of January 13, 2021. Applicant submitted amendment to claims totally unrelated to the originally examined claims, March 30, 2021. Applicant contacted the examiner and said they wanted the claims of 3/30/21 to be examined, not the originally examined claims. Upon approval of Examiner’s supervisor, the claims of 3/30/21 are examined. See new office action herein. The non-final of 1/13/2021 is vacated.

Also, Attorney elected without traverse to examiner restriction/election of claims 1-9 and 15-19 without traverse. See restriction requirement in non-final office action, infra:

Claims 1-20 are presented for examination.
Claims 1-9 and 15-19 are examined.
Claims 10-14 are restricted.
RESTRICTION


	I.	Claims 1-9 and 15-19, drawn to paging identifiers, classified in class H04W,  subclass 52/0235.
	II.	Claims 10-14, drawn to tunnel identifiers and group identifiers classified in class H04W, subclass 76/11.
	 
          The inventions are distinct, each from the other because of the following reasons:	
  	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such as paging identifiers without requiring tunnel identifiers and group identifiers of invention II.  See MPEP § 806.05(d).
 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
  	(a) the inventions have acquired a separate status in the art in view of their  different classification; 
  	(b) the inventions have acquired a separate status in the art due to their 
  recognized divergent subject matter; 

  	(d) the prior art applicable to one invention would not likely be applicable to  another invention; 
  	(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 
  	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
  	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
  	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should  applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
  	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-3, 6, 8, 9, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by   Kim et al. (US Publication No.  20180115928 and Kim hereinafter).
  	Regarding Claims 1 and 15, Kim teaches a paging method, comprising:
 receiving (i.e. receiving)  Para [0049], by an access device (i.e. user equipment)  [Abstract]  (i.e. user equipment)  Para [0116] and, downlink data, wherein the downlink data  (i.e. downlink data)  Para [0168] comprises a first identifier of a terminal   (i.e. IP address)  Para  [0210] and the downlink data is received by the access device (i.e. downlink data)  Para [0168]  from a user plane (UP) tunnel  (i.e. user plane tunneling)  Para [0074]  and Para [0073] that is associated with the terminal and remains 
   	determining, (i.e. determining)  Para [0012] by the access device (i.e. user equipment)  Para [0116], a paging identifier based  (i.e. IP address)  Para  [0210] on the first identifier  (i.e. IP address)  Para [0210]; 
  	and sending  (i.e. sends)   Para [0111], by the access device (i.e. user equipment)  Para [0116], a paging message to the terminal  (i.e. paging message)  Para [0096], wherein the paging message   (i.e. paging message)  Para [0096] carries the paging identifier (i.e. IP address)  Para [0210].  

  	Regarding Claims 2 and 16, Kim teaches  wherein the determining, by the access device (i.e. user equipment)  Para [0116], a paging identifier based on the first identifier comprises: using, by the access device (i.e. user equipment)  Para [0116], the first identifier  (i.e. IP address)  Para  [0210] as the paging identifier (i.e. IP address)  Para  [0210].  

   	Regarding Claim 3 and 17, Kim teaches wherein the determining, by the access device (i.e. user equipment)  Para [0116], a paging identifier based on the first identifier comprises: determining, by the access device, a second identifier (i.e. session ID)  Para [0270] of the terminal based on the first identifier (i.e. user equipment)  Para [0116]  (i.e. IP address)  Para  [0210], wherein the paging identifier  (i.e. IP address)  Para  [0210].  
comprises the second identifier of the terminal (i.e. session ID)  Para [0270].  

  	Regarding Claim 6, Kim teaches wherein the first identifier is an identity (ID) of the terminal, or a derived value of an ID of the terminal, or an IP address of the terminal, 

  	Regarding 8, Kim teaches wherein the method further comprises: receiving, by the access device, the correspondence between a tunnel identifier (i.e. user plane tunneling)  Para [0074]  and Para [0073] and a DN name  (i.e. DN name)  Para [0202] from the control plane network element in a tunnel establishment process (i.e. user plane tunneling)  Para [0074]  and Para [0073].  

  	Regarding Claim 9, Kim teaches wherein the sending, by the access device, the paging message comprises: calculating, by the access device, a paging occasion  (i.e. execution and control paging control)  Para [0081] based on the paging identifier (i.e. IP address)  Para  [0210]; and sending, by the access device (i.e. user equipment)  Para [0116], the paging message terminal  (i.e. paging message)  Para [0096] on the paging occasion (i.e. paging message)  Para [0096].

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 4-5, 7, and  18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   the  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes terminal device with IP address downlink data and terminal id to establish connection  when the terminal is idle and sending paging message with IP address or terminal ID and correspondence between a tunnel identifier and a device identifier of a control plane network element, in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed. The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Kim et al. (US Publication No.  20180115928), “Method of supporting access network handover operation of user equipment in wireless communication system and apparatus for the same”, (February 28, 2017).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.



For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov